Citation Nr: 0210829	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-11 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a genitourinary 
disability, claimed as both a right testicle injury and as 
urethra damage.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1989 and September 1989 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously before the 
Board and was remanded in December 2000. 


FINDING OF FACT

Chronic genitourinary disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is a current chronic genitourinary disability 
otherwise related to his active duty service.   


CONCLUSION OF LAW

A genitourinary disability, claimed as both a right testicle 
injury and as urethra damage, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of VA examinations, a lay 
statement and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Associated with the claims file is an October 1980 
hospitalization record which references a vasectomy five 
years prior.  While the RO attempted to obtain all the 
veteran's medical records, these records have not been 
associated with the claims files.  The Board notes that the 
veteran reported that a hydrocele was observed at that time 
but it was not treated.  There is no dispute, however, as to 
the presence of genitourinary disabilities.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a genitourinary 
disability, claimed as both a right testicle injury and as 
urethra damage.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran has argued on numerous occasions that he 
experiences genitourinary disabilities which were the result 
of being struck in the groin by a rifle butt during basic 
training.  He reported that he fainted after the blow but did 
not seek medical treatment at that time.  He argues that 
service connection is warranted for the various reported 
genitourinary problems.  The Board finds, however, that the 
preponderance of the evidence is against a finding that any 
current genitourinary disability is related to the veteran's 
active duty service. 

The service medical records are silent as to the presence of 
any genitourinary disability.  In fact, the veteran's 
genitourinary system was clinically evaluated as negative in 
July 1945 when he was treated for a combat injury to the left 
arm.  Moreover, on physical examination in February 1948, 
which was more than 2 years after his discharge, no 
genitourinary disability was present.  It was specifically 
noted at that time that the veteran's kidneys, bladder, 
prostate, penis, and testicles were normal.  It was also 
reported that there was no hydrocele or varicocele present.  

The first post-service medical evidence of record of a 
genitourinary disability was dated in October 1980, more than 
30 years after discharge.  The veteran was hospitalized at 
that time for bilateral scrotal cysts.  He indicated that he 
had had enlarging of the right scrotal cyst since the age of 
18.  He had had a vasectomy five years prior to admission and 
indicated that a hydrocele was noted at that time but not 
treated.  A separate hospitalization record dated the same 
month included a brief clinical history of gradually 
enlarging scrotal cysts since the age of 18, right larger 
than left.  The diagnosis was bilateral spermatoceles.  
Thereafter, the medical evidence of record, including VA 
clinical records and the reports of two VA examinations 
demonstrates complaints of and treatment for genitourinary 
problems including sexual dysfunction, bilateral 
spermatocele, hydrocele of the right testicle, urinary tract 
infection, or a past history of such problems. 

The Board notes that a number of relatively recent medical 
records include references to an inservice injury to the 
testicle.  For example, a May 1989 clinical record includes a 
provisional diagnosis of trauma to the testicles 1944.  It 
was noted that the veteran had a "s/c" (presumably service-
connected) injury to the scrotum in 1944 when he was hit by a 
rifle butt.  A January 1990 clinical record includes the 
notation that the hydrocele appeared to be related to 
military service by patient history.  A VA urologist wrote in 
June 1993 that the veteran complained of erectile impotence.  
The physician opined that the impotence was related to 
arteriosclerosis.  A diagnosis of status post presumed trauma 
to the right testicle was included as well as a diagnosis of 
arteriosclerotic impotence.   

However, pursuant to the Board's remand, the claims file was 
reviewed and the veteran examined in April 2001.  The report 
of this VA examination lists a diagnosis of bilateral stable 
hydroceles and erectile dysfunction.  Noting the evidence of 
gradual onset of these problems, the examiner opined that the 
disorders were less likely to be related to the in-service 
blow by the rifle butt which would be expected to result in 
immediate evidence of injury.  The examiner supported his 
opinion by citations to two medical treatises and analysis of 
the veteran's self-reported symptomatology.  

The Board places greater probative weight on the findings of 
the examiner who conducted the April 2001 examination.  The 
Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  In short, the Board 
finds that the opinion as to the etiology of the 
genitourinary disabilities by the April 2001 VA examiner is 
entitled to considerable weight.  This examiner had access to 
a complete and accurate history of the veteran's in-service 
and post-service symptomatology and contributing factors and 
who gave a rationale for his conclusions.  

The Board acknowledges the veteran statements and 
contentions.  However, while he is competent to offer 
statements as to the injury itself, he is not competent to 
offer an opinion as to the etiology of current disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran reported that a Dr. Glen informed him in 1980 
that the genitourinary problems were the result of an ancient 
injury.  He further alleged that in 1984, a Dr. Smith 
indicated that the strike in the groin by the rifle butt had 
caused a partial vasectomy just as expertly as any surgeon 
with a scalpel.  However, the opinion of the April 2001 VA 
examiner is clearly to the effect that it is less likely than 
not that the reported inservice injury caused current chronic 
disability.  For he reasons discussed earlier, the Board 
finds the April 2001 medical opinion to be persuasive. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

